Case 1:20-cv-00656-DCJ-JPM Document 27 Filed 02/12/21 Page 1 of 1 PageID #: 146




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                         ALEXANDRIA DIVISION

  MANUEL ALEXANDER                       CIVIL DOCKET NO. 1:20-CV-00656-P
  ARIZMENDI-BURGOS
  #AXXXXXXXX, Plaintiff

  VERSUS                                 JUDGE DAVID C. JOSEPH

  DAVID COLE, ET AL,                     MAGISTRATE JUDGE JOSEPH H.L.
  Defendants                             PEREZ-MONTES


                                 JUDGMENT

       For the reasons stated in the REPORT AND RECOMMENDATION of the Magistrate

 Judge previously filed herein [ECF No. 26], noting the absence of objection thereto,

 and concurring with the Magistrate Judge’s findings under the applicable law;

       IT IS ORDERED that the Plaintiff’s Civil Rights Complaint under 42 U.S.C. §

 1983 [ECF No. 1] and the amended Complaint [ECF No. 15] are DENIED and

 DISMISSED WITH PREJUDICE for failure to state a claim for which relief can be

 granted.

       THUS, DONE AND SIGNED in Chambers on this 12th day of February 2021.




                                          DAVID C. JOSEPH
                                          UNITED STATES DISTRICT JUDGE
